The portion of this Exhibit 10.10 marked “*****” has been omitted and confidentially filed with the Securities and Exchange Commission pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. Date: August 24, ***** ADDENDUM NO. ONE TO MEMORANDUM OF AGREEMENT DATED AUGUST BETWEEN *****, as guaranteed by ***** AND WATERMAN STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION With reference to the above captioned Memorandum of Agreement (MOA), it is this day mutually confirmed and agreed between *****, as guaranteed by ***** (the "SELLERS") and WATERMAN STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION (the "BUYERS"), that: 1. With reference to Box 11 of the above captioned MOA, the Vessel Price is *****. 2. The sale and purchase commission payable by Sellers to ***** in the sum of ***** will be paid by way of adding to the agreed daily Time Charter Hire. Settlement of such commission will be made in a manner as agreed between Buyers and *****. All other terms and conditions of the above captioned MOA remain unchanged. Sellers: ***** as guaranteed by ***** By:***** Title:ATTORNEY-IN-FACT Buyers: WATERMAN STEAMSHIP CORPORATION as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION By:Niels M. Johnsen Title:
